Title: From George Washington to John Fellows, 25 June 1781
From: Washington, George
To: Fellows, John


                        Sir

                            Head Quarters New Windsor 25th June 1781
                        
                        Having Occasion to withdraw from Albany & other ports in the Northern District all the Continental
                            Troops that are now there—I find myself under a Necessity to replace them out of the Quota of militia requested from the
                            State of Massachusetts to the Number of Six Hundred; to be taken from the Counties most contiguous—I have therefore to
                            request that you will be pleased to order the Militia of the County of Berkshire to the Number of Six Hundred to
                            Rendezvous at Albany and if that County should not in the Proportion assigned to them, amount to the Number I have
                            mentioned; I must Beg that you will be pleased to extend your orders (if in your Power) to the County of Hampshire untill
                            you compleat the whole—but in Case your Command does not reach there Be pleased to comunicate this Request to the Officer
                            comandg the Militia in that County, & Desire him to fulfill the Number—This Requisition has
                            been comunicated to Gov. Hancock—but to save Time & to have the Militia in forwardness to move on as soon as
                            possible, I have thot proper to make my address directly to you, without waitg his Excellencys orders. I am sir,
                            &ca
                        
                            G.W.
                        
                    